Locher, J.,
concurring. This case unquestionably falls under the dictates of the “manifest weight of evidence” standard in our resolution of the factual concerns before us. As a consequence we will not reweigh the validity of evidence presented.
I concur, however, to emphasize the importance of recognizing that an aura of impropriety clearly attaches to the commingling of public and private funds and facilities. In large measure the difficulties leading to the litigation herein were occasioned by appellees’ extremely sloppy record keeping. If public prosecutors are to be allowed to form a symbiotic relationship between public and private practices, a concomitant affirmative obligation arises to diligently maintain the proper records for both practices.
The appellees here were fortunate to be able to convince the finder of fact. The potential for abuse is, however, too substantial to allow lesser standards for dual practice public prosecutors than we do for purely private practitioners. Public prosecutors should not take our decision today as a license to act with any lesser zeal in their primary obligations to the public or to their private practice clientele. The diligent maintenance of proper records is necessary in this regard to uphold the trust of the public in our judicial system.